Per Curiam.

Indictment against George H. Johnson for obtaining goods by false pretenses. Trial, conviction, and sentence to the state prison.
The indictment appears to have been found in the Montgomery Circuit Court, within the jurisdiction of which the offense is alleged to have been committed. The trial was in the Boone Circuit Court.
R. L. Walpole, D. Wallace, and J. Cobwn, for appellant.
W. P. Fishback, for the state.
There are two fatal defects appearing in the record—
1. The indictment is bad. The pretense alleged is, that Johnson presented and offered to one William H. Nicholson some of Hamer’s checks, calling for, in the aggregate, 17 dollars, and represented to him that they were good, and of nearly par value, when they were not good and of such value, &c., and by means of such pretense obtained a set of harness, &c. It is nowhere averred that the checks were delivered to Nicholson, or that they were received by him in payment for the harness. It seems to us that, in a case like the present, there should have been such an averment. See Lewis’s U. S. Cr. Law, p. 674.
2. There is no transcript from the clerk of the Montgomery Circuit Court of the proceedings in that Court, nor any certificate from him that a change of venue was ever taken. There is nothing in the record showing jurisdiction in the Boone Circuit Court to try the cause.
The judgment is reversed: Cause remanded to the Boone Circuit Court, and the clerk of the Supreme Court is ordered to notify the keeper of the state prison to return the convict to the custody of the sheriff of Boone county, for the further order of the Boone Circuit Court.